EXHIBIT 10.22

 

 

 

 

 





TO:

Unico American Corporation

26050 Mureau Road

Calabasas, CA 91302

Attention: Michael Budnitsky, Chief Financial Officer

 

FROM:

Cary L. Cheldin

26050 Mureau Road

Calabasas, CA 91302

 

RE: Amendment to Employment Agreement

  

Pursuant to Section 14 of the “Employment Agreement” entered into on the
17th day of March, 2015, between myself and Unico American Corporation, I, Cary
L. Cheldin, hereby agree to waive certain rights as described below.

 

These waivers are retroactive to January 1, 2017, and shall remain effective
from January 1, 2017, until January 1, 2018. Nothing contained in the following
waivers shall be construed to require me to reimburse the Company for any
compensation, however defined, which has already been paid to me.

 

Waivers:

 

  1. I, Cary L. Cheldin, hereby waive my right to the Mandatory Bonus provided
under Section 3.2 of the Employment Agreement.

 

  2. I, Cary L. Cheldin, hereby waive my right to protection against the
Company’s decision, if any, to decrease my annual bonus.

 

By Executive:

 

/s/ Cary L. Cheldin

Cary L. Cheldin

March 23, 2018

 

 

By Company:

 

/s/ Michael Budnitsky

Michael Budnitsky

March 23, 2018

 

